Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
Response to Amendment
Claims 7, 9-14, and 16-19 remain pending.
Support for the amendment(s) can be found in original claim 15 and at paragraphs [0025] – [0027] of the specification.
Response to Arguments
The rejection of claim 9 under 35 USC 112(b) is withdrawn in view of the amendment.
The rejections of the claims under 35 USC 102 and/or 103 are withdrawn as the prior art neither teaches nor suggests the claimed process comprising providing a porous support in an acidic solution, to which other reactants are then added. 
Claim Objections
Claim 7 is objected to because of the following informalities:  

- - providing, [[in]] in an acidic solution, a porous scaffold having pores of at least 10 nm average diameter; - -

- - adding a pyrrole  - -

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, “the reaction vessel” in line 4 of the claim lacks antecedent basis.
Further, with respect to claim 7, there is nothing linking or relating the reaction vessel to providing the porous scaffold. It is presumed that it is Applicant’s intention that the scaffold be provided to the reaction vessel first, followed by addition and reaction of the pyrrole and terepthalaldehyde (remarks, p. 5):

    PNG
    media_image1.png
    79
    610
    media_image1.png
    Greyscale

 See also [0033] of the specification. Consequently, the Primary Examiner suggests the following amendment to independent claim 7:

Claim 7 (Currently Amended)	A method of fabricating a photothermal material comprising:
	providing, [[in]] in an acidic solution, a porous scaffold having pores of at least 10 nm average diameter to a reaction vessel;
	adding a pyrrole 

Primary Examiner’s Suggestions
For clarity and ease of reading, the Primary Examiner suggests amending claim 18 to read:

Clam 18 (Currently Amended)	The method of claim 7, wherein the terepthalaldehyde comprises 

Allowable Subject Matter
Claims 7, 9-14, and 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  see “Response to Arguments” section above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
31 December 2021